Exhibit 10.45

 

REVOLVING CREDIT MASTER

PROMISSORY NOTE

 

 

CDN$2,500,000.00

Princeton, New Jersey

 

April 10, 2019

 

FOR VALUE RECEIVED, the undersigned SPAR CANADA COMPANY, an unlimited company
organized under the laws of Nova Scotia ("Borrower"), promises to pay to the
order of NORTH MILL CAPITAL LLC, a Delaware limited liability company
("Lender"), at 821 Alexander Road, Suite 130, Princeton, New Jersey 08540, or
such other address as Lender may notify Borrower, such sum up to Two Million
Five Hundred Thousand and 00/100 Canadian Dollars (CDN$2,500,000.00), together
with interest as hereinafter provided, as may be outstanding on Advances by
Lender to Borrower under Section 2.1(b) of the Loan and Security Agreement dated
April 10, 2019, by and among Lender, Borrower and SPAR MARKETING FORCE, INC., a
Nevada corporation (as amended, modified, supplemented, substituted, extended or
renewed from time to time, the "Loan Agreement"). This instrument, as amended,
modified, supplemented, substituted, extended or renewed from time to time, may
be referred to as this "Note". Capitalized terms not otherwise defined herein
have the meanings set forth in the Loan Agreement. The Loan Agreement is
incorporated herein as though fully set forth, and Borrower acknowledges its
reading and execution thereof. In the event of any conflict or inconsistency
between this Note and the Loan Agreement, the applicable provision of the Loan
Agreement shall control, govern and be given effect. The principal amount owing
hereunder shall be paid to Lender on the Termination Date, which is currently
October 10, 2020, or as may otherwise be provided for in the Loan Agreement.

 

On the first day of each calendar month hereafter, Borrower shall pay to Lender
accrued interest, computed on the basis of a 360 day year for the actual number
of days elapsed, on the Daily Balance, at the per annum rate of one and
one-quarter percentage points (1.25%) above the Prime Rate in effect from time
to time, but not less than six and three-quarters percent (6.75%) per annum. If
there is a change in the Prime Rate, the rate of interest on the Daily Balance
shall be changed accordingly as of the date of the change in the Prime Rate,
without notice to Borrower.

 

To secure the payment of this Note and the Obligations, Borrower has granted to
Lender a continuing security interest in and lien on the Collateral.

 

In addition to all remedies provided by law upon default on payment of this
Note, or upon an Event of Default, Lender may, at its option:

 

(1)     declare this Note and the Obligations immediately due and payable;

 

(2)     collect interest on this Note at the Default Rate set forth in the Loan
Agreement from the date of such Event of Default, and if this Note is referred
to an attorney for collection, collect reasonable attorneys' fees; and

 

(3)     exercise any and all remedies provided for in the Loan Agreement.

 

BORROWER WAIVES PRESENTMENT FOR PAYMENT, PROTEST AND NOTICE OF PROTEST FOR
NON-PAYMENT OF THIS NOTE AND TRIAL BY JURY IN ANY ACTION UNDER OR RELATING TO
THIS NOTE AND THE ADVANCES EVIDENCED HEREBY. THIS NOTE IS GOVERNED BY THE LAWS
OF THE STATE OF NEW JERSEY WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

 

SPAR CANADA COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 